 1   Carl Warring
     Assistant Attorney General
 2   1116 West Riverside Avenue, Suite 100
     Spokane, WA 99201-1106
 3   (509) 456-3123

 4
                                                  Honorable Rosanna M. Peterson
 5
                       UNITED STATES DISTRICT COURT
 6                    EASTERN DISTRICT OF WASHINGTON

 7     R.W., individually and on behalf               NO. 4:18-05089-RMP
       of his marital community,
 8                                                    DEFENDANTS’ TRIAL
                              Plaintiff,              BRIEF
 9
       v.
10
       COLUMBIA BASIN COLLEGE,
11     a public institution of higher
       education, RALPH REAGAN, in
12     his official and individual
       capacities, LEE THORNTON, in
13     his official and individual
       capacities,
14
15                          Defendants.
16                              I.     INTRODUCTION
17          From a purely neutral point of view, it is a good thing that R.W. sought

18   treatment for his homicidal ideation. Also from a purely neutral point of view, it

19   is also a good thing that the College, upon learning about R.W.’s homicidal

20   ideation from professional crisis responders and law enforcement officers, took

21   steps to ensure the rights of members of the college community were protected

22   until the serious matter could be fully explored and addressed. Whether the steps

      DEFENDANTS’ TRIAL BRIEF                     1            ATTORNEY GENERAL OF WASHINGTON
                                                                            Torts Division
                                                                    1116 West Riverside, Suite 100
                                                                      Spokane, WA 99201-1106
                                                                           (509) 456-3123
 1   taken by the College (1) violated R.W.’s rights under the First Amendment 1 or
 2   disability discrimination laws and (2) were a proximate cause of a disruption to

 3   R.W.’s ability to complete his nursing education remains a disputed issue.

 4                             II.   FACTUAL BACKGROUND
 5         The Defendants expect the evidence presented at trial to support the

 6   following brief factual description of the case:

 7         On March 7, 2017, the Richland Police Department informed Columbia

 8   Basin College’s campus security that a student in the school’s nursing program,

 9   R.W., had been admitted to the Transitions Crisis Response Center after he

10   expressed homicidal ideations about murdering three of his instructors by

11   attacking them with saws and setting their offices on fire. The three named

12   instructors—Valerie Cooke, Alma Martinez, and Kim Tucker—were current

13   faculty members and present on the College’s campus that day. Recognizing the

14   serious nature of a student making specific and credible threatens to kill his

15   instructors, Ralph Reagan, Assistant Dean for Student Conduct and Activities,

16   issued a letter to R.W. establishing an interim restriction that prohibited R.W.

17   from coming on the College’s campuses pending an investigation into the matter.

18
19         1
               Defendants acknowledge that the Court has issued its order finding a First

20   Amendment violation as a matter of law. Defendants have filed a notice of appeal

21   to have that decision reviewed as a matter of right and thus continue to describe

22   it as a disputed issue.

      DEFENDANTS’ TRIAL BRIEF                       2            ATTORNEY GENERAL OF WASHINGTON
                                                                              Torts Division
                                                                      1116 West Riverside, Suite 100
                                                                        Spokane, WA 99201-1106
                                                                             (509) 456-3123
 1         R.W. had been scheduled to meet that very day with Valerie Cooke
 2   regarding continuing faculty concerns about his academic performance in the

 3   nursing program. R.W. had returned to the nursing program in January 2017

 4   after withdrawing in 2016 due to a back condition. Since his return to the nursing

 5   program in 2017, R.W. struggled to complete his assignments or, when he did

 6   complete his assignments, meet the academic standards of the program. He had

 7   also missed multiple clinical rotations due to his epilepsy—on more than one

 8   occasion, he was forced to miss a clinical session or leave the hospital due to a

 9   perceived oncoming seizure.

10         The result of his academic struggles was that R.W., by his own admission,

11   found himself under a considerable amount of stress. Upon his admission to the

12   Transitions Crisis Center, he reported that he was not sleeping, eating poorly, and

13   feeling overwhelmed by his issues at school. R.W. attributes his homicidal

14   ideations to stress and a lack of sleep.

15         Two days after entering Transitions on March 6, 2017, R.W. sought to

16   leave the facility against medical advice, but he eventually agreed to remain after

17   a second evaluation by one of his providers, Araceli Perez.               Transitions

18   discharged R.W. on March 10, 2017.

19         The immediate aftermath of R.W.’s expressed homicidal ideations was a

20   substantial disruption to the College and faculty. The crisis center and police

21   informed all three instructors of R.W.’s statements about murdering them. For

22

      DEFENDANTS’ TRIAL BRIEF                     3            ATTORNEY GENERAL OF WASHINGTON
                                                                            Torts Division
                                                                    1116 West Riverside, Suite 100
                                                                      Spokane, WA 99201-1106
                                                                           (509) 456-3123
 1   instance, one of his instructors, Valerie Cooke, reported having a “complete
 2   meltdown” upon learning that R.W. had threatened to kill her. Faculty members

 3   were upset and concerned about whether R.W. would follow through on his

 4   expressed homicidal ideations.

 5         While R.W. was in Transitions, Reagan mailed another letter to R.W. on

 6   March 8, 2017 to set a meeting for March 16 to discuss the response to R.W.’s

 7   homicidal ideations (the meeting actually occurred on March 22). This meeting

 8   started two separate, but related, processes: the interim restriction process and the

 9   student conduct process.

10         The interim restriction was the restriction placed upon R.W. by Reagan

11   immediately upon learning of his homicidal ideations from the Richland Police

12   Department. On March 10, 2017, R.W. emailed Reagan requesting an appeal of

13   the interim restriction. On March 14, 2017, the Student Appeals Board, chaired

14   by Pat Campbell, upheld the interim restriction. On March 22, 2017, R.W.

15   appealed the decision of the Student Appeals Board.            On April 19, 2017,

16   President Lee Thornton modified the interim restriction, lifting R.W.’s restriction

17   from being present on the Pasco campus, but requiring R.W. to coordinate any

18   need to be on the Richland campus with Reagan.

19         The student conduct process focused on whether R.W. violated the

20   College’s student code of conduct. Following the March 22 meeting between

21   R.W. and Reagan, Reagan sought additional information. Specifically, Reagan

22

      DEFENDANTS’ TRIAL BRIEF                       4            ATTORNEY GENERAL OF WASHINGTON
                                                                              Torts Division
                                                                      1116 West Riverside, Suite 100
                                                                        Spokane, WA 99201-1106
                                                                             (509) 456-3123
 1   (1) obtained and reviewed health care records from Dr. Michael Cabasug, R.W.’s
 2   primary care physician; (2) had a telephone conference with providers from

 3   Lourdes (Transitions) regarding R.W.’s evaluation and treatment; and (3)

 4   obtained and reviewed health care records from Lourdes, all as part of his

 5   information gathering process, before deciding what, if any, sanction was

 6   appropriate.

 7         Reagan received Dr. Cabasug’s records on April 4, 2017. The records

 8   included a letter written by Dr. Cabasug. Dr. Cabasug’s letter described that

 9   R.W.’s homicidal ideation was out of character for R.W., but Dr. Cabasug

10   stopped short of offering any assurance that R.W.’s homicidal ideation would not

11   return if R.W. resumed the nursing program, nor can Dr. Cabasug offer any such

12   assurance.

13         Reagan spoke with Transitions providers on or around April 13, 2017 and

14   picked up R.W.’s treatment records on April 14, 2017. Although R.W. expected

15   the Lourdes providers to support his return to the nursing program, Reagan

16   remembers the providers expressing concerns about R.W.’s return.                These

17   concerns are consistent with the treatment recommendations by Perez, who

18   thought R.W. should be monitored closely in an outpatient program upon his

19   discharge from the crisis center. Perez made this recommendation because it is

20   difficult to predict how a person will respond when they return to the community.

21
22

      DEFENDANTS’ TRIAL BRIEF                    5            ATTORNEY GENERAL OF WASHINGTON
                                                                           Torts Division
                                                                   1116 West Riverside, Suite 100
                                                                     Spokane, WA 99201-1106
                                                                          (509) 456-3123
 1         On April 20, 2017, Reagan issued his decision to impose sanctions. While
 2   Reagan found misconduct, he ultimately determined that R.W. could return to the

 3   nursing program in the Winter 2018 Quarter upon certain conditions.2 R.W.

 4   appealed Reagan’s decision on May 4, 2017. The Student Appeals Board,
 5   chaired by Michael Lee, upheld the sanctions on May 24, 2017. R.W. appealed

 6   the Student Appeals Board decision on June 7, 2017. Ultimately, the President

 7   of the College, Lee Thornton, upheld the sanctions on June 12, 2017.

 8         Before he could continue in the nursing program, the College required

 9   R.W. to comply with five conditions or sanctions:

10         • He must continue to participate in his current mental health counseling

11              and follow his counselor’s recommendations.

12         • He must keep in open communication with Reagan regarding the status

13              of his continued health counseling.

14         • He must meet with Reagan in October 2017 and provide a status update

15              from his counselor.

16

17
18         2
               Winter 2018 would have been the first opportunity for R.W. to return to

19   the nursing program. The nursing program is structured such that a student must

20   successfully complete each quarter before moving on to the next quarter. R.W.

21   has admitted that as of March 9, 2017, while he was still at Transitions, it was

22   already too late for him to successfully complete the 2017 Winter Quarter.

      DEFENDANTS’ TRIAL BRIEF                     6            ATTORNEY GENERAL OF WASHINGTON
                                                                            Torts Division
                                                                    1116 West Riverside, Suite 100
                                                                      Spokane, WA 99201-1106
                                                                           (509) 456-3123
 1         • He must meet with Reagan on a monthly basis until Reagan no longer
 2              deems the meetings necessary.

 3         • The trespass order for the Richland campus would remain in effect until

 4              he was enrolled in a program that required him to visit the Richland

 5              campus.

 6   R.W. agrees that he was capable of completing all of these conditions. However,

 7   he made no attempt to comply with any of the conditions. He did not contact

 8   Reagan to continue in the nursing program, and he took no steps to re-enroll in

 9   the College’s nursing program.

10         The Defendants’ experts will testify that R.W. has sustained zero lost

11   earnings, past or future, as a direct result of any alleged wrongdoing by the

12   Defendants and that obtaining and maintaining employment as a Registered

13   Nurse is not a reasonable occupational possibility for R.W.

14                             III.   CURRENT POSTURE
15         The Plaintiff, R.W., has brought suit against Defendants Columbia Basin

16   College and individually-named Defendants Ralph Reagan and Lee Thornton.

17   Plaintiff has brought claims arising under 42 U.S.C. § 1983 alleging that Reagan

18   and Thornton violated his rights under the First Amendment of the United States

19   Constitution.3 Plaintiff is also seeking prospective injunctive relief against

20
21         3
               Plaintiff also alleged that the Defendants violated his rights under the

22   Equal Protection Clause of the 14th Amendment, but it appears Plaintiff

      DEFENDANTS’ TRIAL BRIEF                      7           ATTORNEY GENERAL OF WASHINGTON
                                                                            Torts Division
                                                                    1116 West Riverside, Suite 100
                                                                      Spokane, WA 99201-1106
                                                                           (509) 456-3123
 1   Columbia Basin College, Reagan, and Thornton for violating his First
 2   Amendment rights under 42 U.S.C. § 1983. Plaintiff is also bringing claims for

 3   disability discrimination arising under the Washington Law Against

 4   Discrimination, RCW Ch. 49.60, the Americans with Disabilities Act, 42 U.S.C.

 5   § 12132, and the Rehabilitation Act, 29 U.S.C. § 794.

 6         The parties filed cross-motions for summary judgment on June 3, 2019

 7   (see ECF No. 31; 36). The Court heard oral arguments on the cross-motions for

 8   summary judgment on August 29, 2019. (ECF No. 55). On October 4, 2019 the

 9   Court issued its order on the cross-motions for summary judgment. ECF No. 83.

10   The Court denied the Defendants’ motion for summary judgment in its entirety

11   (including qualified immunity) and partially granted the Plaintiff’s motion for

12   summary judgment on the First Amendment issue. ECF No. 83. The Defendants

13   are seeking immediate review of the Court’s ruling on the issue of qualified

14   immunity as a matter of right. ECF No. 86.

15                               IV.    LEGAL ISSUES
16   A.    42 U.S.C. § 1983 – First Amendment
17         To prevail on his 42 U.S.C. § 1983 claim against the Defendants, R.W.

18   must prove, by a preponderance of the evidence, that (1) the Defendants acted

19   under the color of state law; and (2) the acts of the Defendants deprived R.W. of

20
21   abandoned this argument during summary judgment briefing. Therefore, the

22   Defendants will not address it here.

      DEFENDANTS’ TRIAL BRIEF                     8           ATTORNEY GENERAL OF WASHINGTON
                                                                           Torts Division
                                                                   1116 West Riverside, Suite 100
                                                                     Spokane, WA 99201-1106
                                                                          (509) 456-3123
 1   his particular rights arising under the First Amendment. See Ninth Circuit Model
 2   Jury Instruction 9.3. The Defendants agree that they were acting under the color

 3   of state law at all times relevant to this action and, therefore, that issue is not in

 4   dispute.

 5         R.W. must also prove additional elements to establish that the Defendants

 6   deprived him of his rights arising under the First Amendment. R.W. must prove

 7   by a preponderance of the evidence that (1) he was engaged in a constitutionally

 8   protected activity; (2) the Defendants’ actions would chill a person of ordinary

 9   firmness from continuing to engage in the protected activity; and (3) that R.W.’s

10   protected activity was a substantial or motivating factor in the Defendants’

11   conduct. See Ninth Circuit Model Jury Instruction 9.11. At particular issue in

12   this case will be whether R.W. engaged in a protected activity by disclosing his

13   homicidal ideations wherein he threatened to kill three of his instructors with a

14   saw and set fire to their offices.

15         On at least two occasions, the Ninth Circuit has held that the First

16   Amendment does not confer the right to make threats of school violence, even if

17   the threats were made off-campus. See McNeil v. Sherwood School Dist. 88J,

18   918 F.3d 700 (9th Cir. 2019); Wynar v. Douglas County School Dist., 728 F.3d

19   1062, 1069 (9th Cir. 2013) (“when faced with an identifiable threat of school

20   violence, schools may take disciplinary action in response to off-campus speech

21   . . .”). At least one other Ninth Circuit case affirms that the First Amendment

22

      DEFENDANTS’ TRIAL BRIEF                       9             ATTORNEY GENERAL OF WASHINGTON
                                                                               Torts Division
                                                                       1116 West Riverside, Suite 100
                                                                         Spokane, WA 99201-1106
                                                                              (509) 456-3123
 1   does not extend a right to make identifiable threats of school violence. See
 2   LaVine v. Blaine School Dist., 257 F.3d 981 (9th Cir. 2001) (school district did

 3   not violate student's First Amendment right when it expelled him on an

 4   emergency basis after he showed his teacher a poem he had written which was

 5   filled with imagery of violent death and suicide and the shooting of fellow

 6   students). Dariano v. Morgan Hill Unified School Dist., 767 F.3d 764, 779-780

 7   (9th Cir. 2014).

 8           The appropriate legal standard comes from Tinker v. Des Moines

 9   Independent Community School Dist., 393 U.S. 503, 89 S.Ct. 733, 21 L.Ed.2d

10   731 (1969). The Tinker test is well described in Dariano:

11           Under Tinker, schools may prohibit speech that “might reasonably
             [lead] school authorities to forecast substantial disruption of or
12           material interference with school activities,” or that constitutes an
             “actual or nascent [interference] with the schools’ work or ...
13           collision with the rights of other students to be secure and to be let
             alone.” As we have explained, “the First Amendment does not
14           require school officials to wait until disruption actually occurs
             before they may act. In fact, they have a duty to prevent the
15           occurrence of disturbances.”
16   Dariano v. Morgan Hill Unified School Dist., 767 F.3d 764, 776 (9th Cir. 2014).

17   Thus,    school    speech—even      speech     that   occurs     off-campus—is            not

18   constitutionally protected when the speech (1) reasonably leads school authorities

19   to forecast substantial disruption of or material interference with school activities;

20   or (2) interferes with the rights of other faculty, staff, or students to be secure and

21   to be let alone.

22

      DEFENDANTS’ TRIAL BRIEF                       10              ATTORNEY GENERAL OF WASHINGTON
                                                                                 Torts Division
                                                                         1116 West Riverside, Suite 100
                                                                           Spokane, WA 99201-1106
                                                                                (509) 456-3123
 1         Here, R.W.’s off-campus speech was a specific and identifiable threat to
 2   kill three of his instructors—Valerie Cooke, Alma Martinez, and Kim Tucker—

 3   by attacking them with saw and setting their offices on fire. R.W. was aware that

 4   his statements would be communicated to others—his doctor informed him on

 5   the spot that he would be reporting these statements to crisis responders. There

 6   can also be no question that R.W.’s statements caused a substantial disruption

 7   and material interference with school activities. Many of the school’s staff were

 8   worried and concerned about whether R.W. would follow through with his

 9   threats. In fact, one of his intended victims, Valerie Cooke, had a self-described

10   “complete meltdown” and undertook substantial steps to ensure her security,

11   including being escorted by security officers on-campus.            Finally, R.W.’s

12   statements interfered with the rights of the faculty and staff to be secure and let

13   alone because his statements caused a massive security risk. Faculty was not sure

14   whether R.W. would follow through with his statements if allowed back on

15   campus, and given the severity of his threats, the College simply could not take

16   such a risk. Ultimately, R.W. cannot meet his burden to show that the College

17   deprived him of his rights arising under the First Amendment. 4

18
19

20         4
               Defendants understand that under the Court’s recent ruling on the

21   competing summary judgment motions, the Court has rejected the Defendants’

22   rationale. The rationale set forth is done so to preserve the issue for review.

      DEFENDANTS’ TRIAL BRIEF                     11            ATTORNEY GENERAL OF WASHINGTON
                                                                             Torts Division
                                                                     1116 West Riverside, Suite 100
                                                                       Spokane, WA 99201-1106
                                                                            (509) 456-3123
 1   B.    Americans with Disabilities Act (42 U.S.C. § 12132) and Rehabilitation
           Act (29 U.S.C. § 794) - Disability Discrimination
 2
 3         R.W. has brought a claim alleging that the College discriminated against

 4   him on the basis of a disability under the ADA and Rehabilitation Act. It is

 5   important at the outset to note that he is not bringing a claim alleging that the

 6   College failed to reasonably accommodate his disability. To prevail on his claim

 7   of disability discrimination under the ADA and Rehabilitation Act, R.W. must

 8   prove by a preponderance of the evidence that (1) he has a physical or mental

 9   impairment; (2) this physical or mental impairment substantially limited one or

10   more major life activities; (3) R.W. was a “qualified individual” under the ADA

11   and Rehabilitation Act; and (4) R.W. was sanctioned because of his physical or

12   mental impairment. See Ninth Circuit Model Jury Instruction 12.1A.

13         First, R.W. must prove that he has a recognized disability under the ADA

14   and Rehabilitation Act. A “disability” is a physical or mental impairment that

15   substantially limits one or more of the major life activities of such individual. See

16   Ninth Circuit Model Jury Instruction 12.2. R.W. will present testimony from his

17   primary care physician that he suffered from depression, but it is important to

18   note that homicidal ideations are not in and of themselves a mental impairment.

19   To date, R.W. has produced no expert opinions that depression causes homicidal

20   ideations. Even if depression did cause homicidal ideations, the College is

21   entitled to take action against harmful conduct, even if that conduct occurs as a

22   result of a cognizable disability. See Macy v. Hopkins Cnty. Sch. Bd. of Educ.,


      DEFENDANTS’ TRIAL BRIEF                      12            ATTORNEY GENERAL OF WASHINGTON
                                                                              Torts Division
                                                                      1116 West Riverside, Suite 100
                                                                        Spokane, WA 99201-1106
                                                                             (509) 456-3123
 1   484 F.3d 357, 366–71 (6th Cir.2007), abrogated on other grounds, Lewis v.
 2   Humboldt Acquisition Corp., Inc., 681 F.3d 312 (6th Cir. 2012) (“this court has

 3   repeatedly stated that an employer may legitimately fire an employee for conduct,

 4   even conduct that occurs as a result of a disability, if that conduct disqualifies the

 5   employee from his or her job.”).

 6         Second, R.W. must prove that his mental impairment substantially limited

 7   one or more major life activities. R.W. was diagnosed with depression over a

 8   year before he expressed homicidal ideations. It is R.W.’s burden to establish

 9   how his depression substantially limited his major life activities.

10         Third, R.W. must establish that he was an otherwise qualified individual.

11   The term “qualified individual” means an individual with a disability who, with

12   or without a reasonable accommodation, can perform the essential functions of a

13   student. See Ninth Circuit Model Jury Instruction 12.5. The comment to the

14   Ninth Circuit model jury instruction for a “qualified individual” under the ADA

15   cites Mayo v. PCC Structurals, Inc., 795 F.3d 941, 944 (9th Cir.2015) for its

16   holding “that under Oregon disability law, interpreted consistently with ADA,

17   employee who makes serious and credible threats to kill coworkers is not

18   qualified individual regardless of whether threats stem from mental illness; ADA

19   regulations do not require employer to analyze separately whether employee

20   poses direct threat to health or safety of others in workplace under 42 U.S.C. §

21   12113.”

22

      DEFENDANTS’ TRIAL BRIEF                       13            ATTORNEY GENERAL OF WASHINGTON
                                                                               Torts Division
                                                                       1116 West Riverside, Suite 100
                                                                         Spokane, WA 99201-1106
                                                                              (509) 456-3123
 1         Mayo is instructive for how the Ninth Circuit treats disability claims
 2   arising from the context of an employer or school responding to serious and

 3   credible threats and bears many similarities to R.W.’s case. Plaintiff Timothy

 4   Mayo was employed by PCC Structurals and had been diagnosed with major

 5   depressive disorder for over ten years when he suddenly began making

 6   threatening comments to his co-workers about killing a supervisor and manager

 7   with a shotgun. Id. at 942. Eventually, his co-workers reported these threats, and

 8   his employer immediately suspended him and barred him from company

 9   property. Id. at 943. After police visited Mayo, he consented to being placed in

10   hospital custody for six days because he presented a danger to himself and others,

11   and then was on Family and Medical Leave Act leave for two months. Id. While

12   his “treating psychologist cleared Mayo to return to work, as he was not a ‘violent

13   person,’” his employer terminated his employment. Id. Ultimately, the Ninth

14   Circuit held that “[a]n employee whose stress leads to serious and credible threats

15   to kill his co-workers is not qualified to work for the employer, regardless of why

16   he makes those threats. We have not located any cases, regulations, or guidance

17   that disagree with this common sense principle.” Id. at 944 – 45.

18         Here, the Ninth Circuit’s reasoning in Mayo is directly applicable to

19   R.W.’s homicidal ideations expressed in the school context. R.W. has testified

20   that his own thoughts disturbed and frightened him to the point that he felt

21   compelled to seek medical assistance—he can hardly argue now that his threats

22

      DEFENDANTS’ TRIAL BRIEF                     14           ATTORNEY GENERAL OF WASHINGTON
                                                                            Torts Division
                                                                    1116 West Riverside, Suite 100
                                                                      Spokane, WA 99201-1106
                                                                           (509) 456-3123
 1   were not serious and credible. Much like the employee in Mayo, R.W.’s threats
 2   disqualify him from attending school. Unlike the employer in Mayo, the College

 3   was willing to work with R.W. to implement common-sense measures to ensure

 4   that he would not act upon the same homicidal ideations that occurred when he

 5   was in the stressful environment of the nursing program. Because of the serious

 6   and credible threats that he made against the lives of his instructors, R.W. is not

 7   a qualified individual.

 8         Fourth, R.W. must prove that he was sanctioned because of his physical or

 9   mental impairment. It is not enough for R.W. to argue that his depression caused

10   him to have homicidal ideations—he must establish that the College took action

11   because of his depression, as opposed to the homicidal ideations. See Macy v.

12   Hopkins Cnty. Sch. Bd. of Educ., 484 F.3d 357, 366–71 (6th Cir.2007), abrogated

13   on other grounds, Lewis v. Humboldt Acquisition Corp., Inc., 681 F.3d 312 (6th

14   Cir. 2012) (“this court has repeatedly stated that an employer may legitimately

15   fire an employee for conduct, even conduct that occurs as a result of a disability,

16   if that conduct disqualifies the employee from his or her job.”). There can be no

17   question that the College took action solely as a result of R.W.’s conduct, not any

18   disability. In fact, the evidence will show that R.W. had never informed the

19   College that he was diagnosed with depression at the time the College issued its

20   temporary trespass order in response to his homicidal ideations. The College was

21   never concerned with whether R.W. had depression. The only concern of the

22

      DEFENDANTS’ TRIAL BRIEF                     15           ATTORNEY GENERAL OF WASHINGTON
                                                                            Torts Division
                                                                    1116 West Riverside, Suite 100
                                                                      Spokane, WA 99201-1106
                                                                           (509) 456-3123
 1   College was R.W.’s homicidal ideations and whether he would act upon them.
 2   Therefore, R.W. will not be able to establish that he was sanctioned because of

 3   his mental impairment.

 4         It is a defense to R.W.’s ADA and Rehabilitation Act claims that if he

 5   posed a direct threat to the health or safety of others, then he can be excluded

 6   until he no longer poses a direct threat. See Ninth Circuit Model Jury Instruction

 7   12.11. The comment to the Ninth Circuit Model Jury Instructions for the “direct

 8   threat” defense note that “[b]ecause an employee who makes serious and credible

 9   threats to kill coworkers is not a qualified individual, an employer is not required

10   to invoke the direct threat defense.” (citing Mayo v. PCC Structurals, Inc., 795

11   F.3d 941, 945 (9th Cir.2015). If the Court does require the Defendants to invoke

12   the direct threat defense, then the Defendants must prove that R.W. posed a direct

13   threat to the health and safety of others that could not be eliminated by a

14   reasonable accommodation. See Ninth Circuit Model Jury Instruction 12.11. The

15   jury can consider various factors in determining whether R.W. posed a direct

16   threat, including (1) the nature and severity of the potential harm; (2) the duration

17   of the potential harm; (3) the imminence of the potential harm; and (4) the

18   probability of the harm occurring. Id.

19   C.    Damages
20         The nature and extent of the injuries—if any—suffered by R.W., as well

21   as the proper amount of compensatory damages for those injuries remains in

22

      DEFENDANTS’ TRIAL BRIEF                      16            ATTORNEY GENERAL OF WASHINGTON
                                                                              Torts Division
                                                                      1116 West Riverside, Suite 100
                                                                        Spokane, WA 99201-1106
                                                                             (509) 456-3123
 1   dispute. Thus, Plaintiff will be held to his burden of proof in his case-in-chief
 2   absent any stipulations reached in advance of trial.

 3         Defendants anticipate that disputes regarding damages will focus on

 4   whether R.W. would have been able to graduate from the College’s nursing

 5   program following the 2017 Winter Quarter due to his intake at the Transitions

 6   Crisis Center; whether R.W. would have been able to sustain a career as a

 7   Registered Nurse given his various health issues, such as his epilepsy and back

 8   condition; and whether R.W. would have graduated from the College’s nursing

 9   program if he had pursued re-enrollment in the 2018 Winter Quarter.

10    V.     WITNESSES / EXHIBITS / JURY INSTRUCTIONS / MOTIONS
                            IN LIMINE / VOIR DIRE
11
           Both parties’ witnesses, exhibits, jury instructions, motions and limine and
12
     proposed voir dire have been filed with the Court under separate pleadings.
13
                                  VI.    CONCLUSION
14
           For the reasons set forth above, Defendants Columbia Basin College,
15
     Ralph Reagan, and Lee Thornton will seek a complete dismissal of all claims
16
     brought against it through motions at the time of trial and will ask a jury for a
17
     complete defense verdict, to the extent any claims are permitted to reach the jury.
18
            DATED this 7th day of October, 2019.
19
                                           ROBERT W. FERGUSON
20                                         Attorney General
21                                          s/Carl P. Warring
                                           CARL P. WARRING
22

      DEFENDANTS’ TRIAL BRIEF                     17           ATTORNEY GENERAL OF WASHINGTON
                                                                            Torts Division
                                                                    1116 West Riverside, Suite 100
                                                                      Spokane, WA 99201-1106
                                                                           (509) 456-3123
 1                             WSBA No. 27164
                               Assistant Attorney General
 2                             Attorney for Defendants
                               1116 W Riverside, Suite 100
 3                             Spokane, WA 99201
                               (509) 456-3123
 4                             carlw@atg.wa.gov

 5
 6
 7
 8
 9
10

11
12
13

14
15
16

17
18
19

20
21
22

     DEFENDANTS’ TRIAL BRIEF         18          ATTORNEY GENERAL OF WASHINGTON
                                                              Torts Division
                                                      1116 West Riverside, Suite 100
                                                        Spokane, WA 99201-1106
                                                             (509) 456-3123
 1
 2                               PROOF OF SERVICE
 3
           I certify that I electronically filed the above document with the Clerk of the
 4
     Court using the CM/ECF system which will send notification of such filing to the
 5
     following:
 6
 7         Eric Eisinger              eeisinger@walkerheye.com

 8         Bret Uhrich                buhrich@walkerheye.com

 9         I declare under penalty of perjury under the laws of the United States of
10   America that the foregoing is true and correct.

11         DATED this 7th day of October, 2019, at Spokane, Washington.
12                                         ROBERT W. FERGUSON
                                           Attorney General
13

14                                           s/Carl P. Warring
                                           CARL P. WARRING
15                                         WSBA No. 27164
                                           Assistant Attorney General
16                                         Attorney for Defendants
                                           1116 W Riverside, Suite 100
17                                         Spokane, WA 99201
                                           (509) 456-3123
18                                         carlw@atg.wa.gov
19

20
21
22

      DEFENDANTS’ TRIAL BRIEF                     19            ATTORNEY GENERAL OF WASHINGTON
                                                                             Torts Division
                                                                     1116 West Riverside, Suite 100
                                                                       Spokane, WA 99201-1106
                                                                            (509) 456-3123
